Title: To George Washington from James Swan, 27 January 1787
From: Swan, James
To: Washington, George



Alexandria Saturday Morng 27 Jany [1787]

Major Swan’s most respectfull Compliments to Genl Washington: And intending to set off to morrow on his journey to Boston, has sent his servant with this Card of leave, and to request the honor of the General & his Lady’s Commands. Would have waited upon them in person, but some business & urgent causes of departure to morrow, prevents him.
Requests the favor of the General’s accepting a Copy of a Pamphlet lately published at Boston on the resources of Massachusetts. There are some observations in it, which will apply to all the States, and if useful notwithstanding their incorrectness, will be regarded with approbation by every friend to œconomy & agriculture. The preface was struck off in the author’s absence, & is very incorrect and if the Dedication & heads of the Chapters coud be preserved, would be well to be destroyed.
If there is any thing which the Genl or Mrs Washington or any of their friends might want from Boston, Mr Swan shall esteem it the most fortunate circumstance, to be the executor of their wishes.
Begs his best respects may be offered to the Generals Lady & to Mrs Washington—and to be remembred to young Mr George & Miss Custus.
